DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 07 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 9,216,062 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark McMaster on 16 April 2021.

The application has been amended as follows: 

1. (Currently Amended) A seal for a minimally-invasive surgical instrument having an internal drive shaft, the seal comprising: 
a first O-ring seal; 
a substantially rigid portion having an outer perimeter shaped to interface with an instrument shaft of the surgical instrument, the instrument shaft defining a shaft axis and the rigid portion is 
a first slot oriented laterally to the shaft axis and first and second apertures configured to receive the internal drive shaft axially there through, the first and second apertures disposed on opposing sides of the first slot and opening to the first slot, the first slot forming a first opening at a first 

8. (Currently Amended) The seal of claim 3, further comprising a second O-ring seal, and wherein: 
the rigid portion is configured to receive a second internal drive shaft mounted for rotation within the instrument shaft; 
the seal includes a second slot oriented laterally to the shaft axis and includes third and fourth apertures disposed on opposing sides of the second slot and opening to the second slot, the second slot forming a second opening at a second 
the third and fourth apertures are larger than the second internal drive shaft passing through the third and fourth apertures, respectively, so as to accommodate lateral displacement of the second internal 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art neither renders obvious or fairly suggests intra alia a seal comprising an O-ring seal wherein the O-ring seal is able to laterally slide within a first slot while maintaining a seal formed by the interaction of an internal drive shaft with the O-ring seal and the slot. The closest prior art of record is Uenohara (US 2009/0216248) which teaches a seal member surrounding actuation components and held within a slot formed by an annular ridge and ring.  However, Uenohara does not disclose a configuration which enables lateral sliding of the seal member within the slot because the seal member diameter corresponds to the size of the slot i.e. the seal member may deform but does not make obvious a seal enabling lateral sliding within the slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 April 2021